TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00438-CR


                           Luis Ernesto Aguilera-Pantoja, Appellant

                                                  v.

                                  The State of Texas, Appellee




                FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
       NO. CR-18-0999-A, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due November 15, 2019. On counsel’s

motions, the time for filing was extended to February 13, 2020. Appellant’s counsel has now

filed a third motion, requesting that the Court extend the time for filing appellant’s brief.

We grant the motion for extension of time and order appellant to file a brief no later than

March 30, 2020. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on March 10, 2020.



Before Justices Goodwin, Kelly, and Smith

Do Not Publish